Case 4:19-cv-01751-DMR Document 26-9 Filed 07/29/19 Page 1 of 4

EXHIBIT |
Case 4:19-cv-01751-DMR Document 26-9 Filed 07/29/19 Page 2 of 4

http://archive. fo/kjQF5

page 1

 

archivecaslytosk.onion Sve from fuips:/nwiter.convisislovectufi/stalus/920359498048565251

webpage capture

_| webneoe | EEE

 

All snapshots from host twitter.com

PB chee = download zig report emer or suse

», isis agora lovecruft @isisiovecruft 4h
and how is it that all these dudes are "famous" for literally nothing and also manage

to frame the weird shit they get up to as "activism"

Casey William Hardison

From Wikipedia. the fee encyclopedia

Casey William Hardison (born July 5. 1971) is an
American chemist and self-described medical
anthropologist convicted in the United Kingdom in 2005
of six offences under the Misuse of Drugs Act 1971

involving psychedelic drugs. three of production. two of
possession. and one of exportation |"?! [Peery

13]

Contents [hide]
1 Background and beliefs
1.1 Activism and research
; 2 Unauthonzed actmties
' 2.1 Anest

i QO 5 tT 2

§

» isis agora lovecruft
<dee @isisiovecrun

and what's with all these rape apologist and
enabler dudes always boasting about
representing themselves (or
claiming/pretending to)in court

Daniel J. Bernstein

From Wikipedia. the tree encyclopedia
For the American businessman and activist, see Dame) J Bernstem
(businessman)

Daniel Julius Bernstein (sometimes known simply as djb. born
October 29, 1971) is a German-Amencan"! mathematician
cryptologrst, programmer. and professor of mathematics and computer
science at the Eindhoven University of Technology and research
professor at the University of lHinois at Chicago

and by writing secure software for email. web. and DNS The

11:42 AM - 17 Oct 2017 from Pais, France

1Retweet 15 Likes eu! es e¢ Bane

v

— | search

i Ney apie BOS Mas at

 

17? Oct 2017 22:19:01 UTC
Case 4:19-cv-01751-DMR Document 26-9

http://archive. fo/kjQF5

Filed 07/29/19 Page 3 of 4

page 2

 

Qs

© €¢ © © © € © © 06-6

 

a 15
oO

mn? 20

», Isis agora lovecruft @isisiovecruft. 4h
Replying to @isislovecruft

if your problem is a rapist, go after the rapist, but if your problem is multiple
rapists, GO AFTER THE DUDE WHO'S ALWAYS BEHIND/NEXT TO HIM

isis agora lovecruft @isisiovecruft 3h

Replying to @isislovecruft

and also if you're not named yet and shitting your pants right now, it's because I'm
going to need more than 140 characters to deal with you

OD 3 m3 2s
BKenneth Freeman @kencfos18
List their Wikipedia articles!

O1 t 1

Liam.bat @LimaBeanHoagie - 3h
Yo, | like this idea

O1 ww

WKenneth Freeman @kenct06i8
They deserve scrutiny.

2 yaa

Eleanor Saitta @Dymaxion 3h
Replying to @isislovecruft

He didn't, Cindy Cohn did; he just brought the suit.

PD 1 a 3

By
2

3h

Isis agora lovecruft @isislovecrufi 3h

Yeah, | just find it weird that in person he brags about self-representation as if he

did the whole thing himself
01 a

Eleanor Saitta @Dymaxion 3h
wat?! That's bloody rude, at best.
1 QQ

g
1 more reply ¥

Eleanor Saitta @Dyinaxion 3h
Replying to @isistovecruft

{not to either undermine the general case of your statement or to defend him)

QO u 1

Muraad Nofal @NofalMuraad 2h
Replying to @isislovecruft

ccas.ru/depart/mechani... from the j-invariant Wiki, New universal formular fordir
elliptic Curves. An explizit thirding formular.

O2 an

Muraad Nofal @NofalMuraad 2h

He makes money with patents on elliptic Curves. And may have the usa taxpayer

into serious problems....
Or 0

Muraad Nofal @NojalMuraad 2h
Have brought...

os
< Ley

v

v

 
Case 4:19-cv-01751-DMR Document 26-9 Filed 07/29/19 Page 4 of 4

http: //archive. fo/kjQF5

 
